 In theMatter Of WESTINGHOUSE ELECTRIC AND MANUFACTURING COM-PANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS,LOCAL UNION B-1161, A. F. L.Case No. B-3063.-Decided October 17, 1941Investigation and Certification of Representatives:stipulationfor certificationof representatives on consent comparison of records.Mr. Jack Davis,for the Board.Mr. A. D. Hunt,of Philadelphia, Pa., for the Company.Mr. Lloyd P. Ritter,of Philadelphia, Pa., for the Union.MissMarcia Hertzmark,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 26, 1941, and September 11, 1941, respectively, Inter-national Brotherhood of ElectricalWorkers, Local Union B-1161,A. F. L., herein called the Union, filed with the Regional Directorfor the Fourth Region (Philadelphia, Pennsylvania) a petition andan amended petition alleging that a question affecting commerce hadarisen concerning the representation of employees of WestinghouseElectric and Manufacturing Company, herein called the Company,engaged in the manufacture, sale and distribution of switchboards,panel boards, motor-control equipment, and switchgears at Phila-delphia, Pennsylvania, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Sep-tember 19, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On September 11, 1941, the Company, theUnion, and an attorney for the Board, entered into a "STIPULA-TION FOR CERTIFICATION OF REPRESENTATIVE ONCONSENT COMPARISON OF RECORDS."36 N. L.R. B., No. 40.222 WESTINGHOUSE ELECTRIC AND MANUFACTURING COMPANY 223Pursuant to the Stipulation, the Regional Director. checked theauthorization and membership records of the Union against. theCompany's pay roll of August 27, 1941, to determine the number ofdraftsmen, office and clerical workers employed at the Philadelphiaswitchboard plant of, the Company excluding the switchboard man-ager, the switchboard superintendent, the supervisor of engineeringactivities, the time and motion supervisor, the panel-board supervisor,the switchboard supervisor, and the foreman, who designated theUnion as their bargaining agent.On September 20, 1941, the Regional Director acting pursuant tothe Stipulation, issued and duly served upon the parties his Reporton Consent Comparison of Records.No objections to said reporthave been filed by any of the parties.In his report the Regional Director stated that 31 of the 34 em-ployees in the unit involved had designated the Union as their rep-resentative for the purposes of collective bargaining.Upon the basis of the Stipulation, the Report on Consent Com-parison of Records, and the entire record in the case, the Boardmakes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the rep-resentation of employees of Westinghouse Electric and Manufactur-ing Company, Philadelphia, Pennsylvania, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All draftsmen, office and clerical workers at the Philadelphiaswitchboard plant of the Company, excluding the switchboard man-ager, the switchboard superintendent, the supervisor of engineeringactivities, the time and motion supervisor, the panel-board supervisor,the switchboard supervisor, and the foreman, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.3.International Brotherhood of Electrical Workers, Local UnionB-1161, A. F. L., has been designated and selected by a majority ofthe employees in the above unit as their representative for the pur-poses of collective bargaining, and is the exclusive representative ofall the employees in said unit, within the meaning of Section 9 (a)of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS HEREBY CERTIFIEDthat International Brotherhood of ElectricalWorkers, Local Union B-1161, A. F. L., has been designated andselected by a majority of the draftsmen, office and clerical workers,at the Philadelphia switchboard plant of Westinghouse Electric andManufacturing Company, excluding the switchboard manager, theswitchboard superintendent, the supervisor of engineering activities,the time and motion supervisor, the panel-board supervisor, theswitchboard supervisor, and the foreman, as their representative forthe purposes of collective bargaining and that, pursuant to Section9 (a) of the Act, International Brotherhood of Electrical Workers,Local Union B-1161, A. F. L., is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and otherconditionsof employment.MR. GERARDD. REi.LY took no part in the consideration of theabove Decisionand Certificationof Representatives.